19 So. 3d 434 (2009)
Ada PORRES, Appellant,
v.
Mark HERNANDEZ and Cecilia Jorge, Appellees.
No. 3D09-1004.
District Court of Appeal of Florida, Third District.
September 30, 2009.
Ada Porres, in proper person.
Rex E. Russo, Coral Gables, for appellees.
Before SHEPHERD, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Ada Porres, defendant below, appeals a final judgment evicting her from her occupancy of a single-family residence in Miami-Dade County and also awarding the plaintiffs, Mark Hernandez and Cecilia Jorge, damages in the amount of $134,500 for Porres' breach of contract for purchase of the property. Based upon a proper confession of error by Hernandez and Jorge, we reverse the damage award. We affirm on all other issues raised. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla.1979) ("Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court's judgment is not supported by the evidence or by an alternative theory.").
Reversed and remanded with directions to enter an amended final judgment omitting the damage award.